Citation Nr: 1037817	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-12 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 
1957.  

This appeal arises from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for PTSD.  

The Board of Veterans' Appeals (Board) issued a decision in 
February 2009 denying the claim for service connection for PTSD.  
The appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  The 
Court issued an order in September 2009 remanding the claim back 
to the Board for compliance with instructions in the Joint Motion 
for Remand (Joint Motion).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Since 2003, this matter has developed as a claim to establish 
service connection for PTSD, based on a personal assault in 
service.  The Joint Motion now requires the issue to include 
whether service connection may be established for any psychiatric 
disability.  In this regard, it is observed that a 1957 rating 
action previously denied service connection for a psychiatric 
disability.  The Joint Motion does not mention that fact, and its 
procedural consequences.  Absent any guidance, the Board will 
proceed in the usual manner when a current claim for a particular 
benefit has been previously denied, and return this issue to the 
RO/AMC for consideration in the first instance, as detailed 
below.   

As to the PTSD claim, the most recent VA medical opinion received 
on the subject was obtained at the request of the Board which 
sought, in part, a medical view as to whether the record 
indicated a personal assault occurred in service.  In response, 
the examiner indicated she could not resolve the question, noting 
it would be merely "speculation."  The Joint Motion, however, 
observed that the pertinent regulation "contemplates that 
speculation may be necessary" in these circumstances.  As such, 
the Board will return the case to the examiner for another 
opinion, to include her speculation on the question at issue.   

Under the circumstances described above, the case is REMANDED for 
the following actions:

1.	The RO must notify the appellant and her attorney 
of the information and evidence necessary to 
reopen the claim for service connection for a 
psychiatric disability, other than PTSD.  This 
should include informing them of the definition 
of new and material evidence and an explanation 
of the basis for the prior final denial of the 
claim in the June 1957 rating decision. 

2.	After undertaking any indicated development, the 
RO must adjudicate the issue of whether new and 
material evidence has been received to reopen a 
claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.  

3.	Request the VA psychologist who provided the 
October 2008 opinion to again review the claims 
folder and address whether the historical record 
reflects that the claimed in-service sexual 
assault occurred.  In providing the opinion, if 
it is necessary to speculate, the terms of the 
Joint Motion and Court Order in this case 
considers that appropriate.  Likewise, if it is 
considered that a PTSD stressor occurred in the 
Veteran's childhood, that should be expressed, 
and comments made as to whether any in-service 
behavior represented the manifestation of PTSD.  
In any event, the thought process used in 
arriving at any conclusion should be set out.  If 
the VA psychologist who provided the earlier 
opinion is unavailable, the case should be 
provided to another for the requested opinion.  
If it is necessary to examine the Veteran to 
provide the requested opinion that should be 
arranged.  

4.	If any benefit sought on appeal remains denied, 
the appellant and her attorney should be provided 
with an appropriate supplemental statement of the 
case and be given opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


